Citation Nr: 0735914	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound of the left hand.

2.  Entitlement to service connection for a low back disorder 
with arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1945 to November 
1945, and from December 1945 to August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The claim for service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he sustained a shell fragment wound of the 
left hand and currently has residuals of that wound 
consisting of a retained metallic fragment.  


CONCLUSION OF LAW

Residuals of a shell fragment wound of the left hand were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The Board notes that the 
veteran's service records clearly reflect that he engaged in 
combat.  In the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Board notes that the veteran has previously established 
service connection for post-traumatic stress disorder, rated 
as 30 percent disabling; a traumatic chorioretinal scar of 
the left eye, rated as 10 percent disabling; a duodenal 
ulcer, rated as noncompensably disabling; and scar residuals 
of a shell fragment wound of the right hand, rated as 
noncompensably disabling.  

The veteran's service medical records include a record dated 
in April 1951 which states that the veteran was wounded in 
action and had a laceration of the left hand caused by 
artillery.  Follow up records, however, refer only to a right 
hand wound.  The Board notes that the veteran contends that 
both hands were wounded.  

The service medical records also include a record dated in 
June 1951 which indicates that the veteran was wounded in 
action and diagnosed with a burn of the left forearm and a 
back injury.  

Based on the above referenced service medical records, as 
well as on provisions of 38 U.S.C.A. § 1154(b), the Board 
accepts that veteran's account of having received a shrapnel 
wound to the left hand during combat in service.  

The evidence further shows that the veteran currently has 
residuals of such an injury.  The veteran has submitted a 
photograph of his left hand showing a lump on the back of his 
thumb on the left hand.  

The report of a hand examination conducted by the VA in 
February 2002 reflects that the examiner noted that on X-ray 
the veteran had a 6 mm metallic soft tissue foreign body 
close to the proximal phalanx of the left thumb.  Following 
examination, the examiner stated that "This patient does 
have a remaining shrapnel fragment in the left thumb..."  

Similarly, the report of a scars examination conducted by the 
VA in June 2003 reflects that the veteran reported a history 
of sustaining a shrapnel wound to the ulnar aspect of the 
dorsal surface of the left thumb just proximal to the distal 
interphalangeal joint.  He stated that the shrapnel was never 
removed.  On examination, there was a 1 and 1/4 cm diameter 
bluish, round, domed protuberance which the veteran stated 
contained metal.  The examiner reported that indeed the 
bluish appearance and the very firm nature of the domed 
protrusion suggested that there was metal under the skin.    

Based on the foregoing evidence, the Board concludes that the 
veteran has residuals of a shell fragment wound of the left 
hand that were incurred in service.  Accordingly, the claim 
for service connection may be granted.  


ORDER

Service connection is granted for a shell fragment wound of 
the left hand.  



REMAND

The veteran's service medical records reflect that he 
sustained a lumbosacral strain in June 1951 as a result of a 
mortar blast.  The current medical evidence includes a CAT 
scan report which reflects that he has degenerative disc 
disease of the lumbar spine.

The veteran has reported that he received treatment for back 
problems on an ongoing basis after his separation from 
service.  Specifically, he reported receiving treatment at 
the medical facility at the Jacksonville, Florida, Naval Air 
Station from 1965.  The RO previously contacted that facility 
in 1992 and received a reply indicating that "NIF."  A 
rating decision of January 1993 reflects that this stands for 
no information found."  

More recently, in July 2002, the RO again contacted the Naval 
medical facility in Jacksonville, Florida and requested the 
veteran's post service medical treatment records.  A reply 
dated in July 2002 notes that no records were forwarded at 
this time for the reason indicated below.  At the bottom of 
the reply sheet, the "Other" box had been checked, with the 
following notes added:

Accession - [redacted]
Box - [redacted]
Location - [redacted]

The meaning of that note is not perfectly clear, but it 
suggests the possibility that the records have been 
transferred to some type of storage facility.  The Board 
concludes, therefore, that additional efforts to obtain such 
records should be made.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also finds that a medical opinion would be useful 
in assessing the claims.  The VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  In the present 
case, there is medical evidence showing a current disability, 
objective evidence of an injury in service, and statements 
from the veteran indicating continuity of symptomatology 
between service and the current problems.  In light of these 
factors, the Board concludes that an examination is required 
to determine the likelihood that the current problems are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to obtain 
the veteran's treatment records from 
medical facility at the United States 
Naval Air Station in Jacksonville, 
Florida, specifically any records 
pertaining to treatment for back problems 
since 1965.  The RO should also request 
clarification of the previous message 
regarding a possible storage location for 
such records.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
spine disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 
injuries noted in service.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


